345 F.2d 534
Edward H. RUSSELL and Doris B. Russell, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21281.
United States Court of Appeals Fifth Circuit.
June 1, 1965.

Petition for Review of an Order of the Tax Court of the United States (District of Mississippi).
C. Delbert Hosemann and Brunini, Everett, Grantham & Quin, Vicksburg, Miss., for petitioners.
Ralph A. Muoio, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, John B. Jones, Jr., Acting Asst. Atty. Gen., Harry Baum, Attys., Dept. of Justice, Sheldon S. Cohen, Chief Counsel, I. R. S., Charles Owen Johnson, Atty., I. R. S., Washington, D. C., for respondent.
Before WISDOM and GEWIN, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM.


1
There is little or nothing we can say to add to the opinion of the Tax Court. 40 T.C. 810. We adopt that opinion as our own opinion and affirm the decision of the Tax Court.